Citation Nr: 0901278	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Propriety of the termination of compensation based on 
fugitive felon status during the period from October 7, 2003, 
to February 15, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, terminating the veteran's VA 
compensation from October 7, 2003, to February 15, 2005, 
based on the veteran's status as a fugitive felon during the 
aforementioned period of time.  

The propriety of the termination of the veteran's VA 
compensation during the time frame in question is the only 
matter developed and certified for the Board's review at this 
time.  While the Board's decision in this matter is directly 
related to the question of the validity of any overpayment 
charged to the veteran's compensation account, any questions 
as to the validity of the overpayment or waiver thereof are 
not specifically herein addressed, as such issues are not now 
properly before the Board for review.  If those matters are 
at issue, the veteran is advised to direct his contentions 
toward the RO for appropriate consideration.   


FINDINGS OF FACT

1.  Following an April 2003 arson in an unoccupied dwelling, 
the veteran was interviewed by a sheriff's deputy with 
respect to his involvement in the fire, and according to the 
deputy's unsworn probable cause statement, the veteran had 
indicated that he would agree to undergo a polygraph 
examination, but when advised of the date of that 
examination, the deputy was referred to the veteran's 
attorney.  

2.  On October 6, 2003, a state court judge in Missouri found 
that there was probable cause that the veteran had committed 
a felony and ordered that a warrant be issued for his arrest; 
such warrant was not served or otherwise executed and there 
is no indication that the veteran was made aware of the 
existence of the warrant until his receipt of the VA's 
letter, dated February 10, 2005.  

3.  The veteran turned himself in to law enforcement 
personnel on February 16, 2005, at which time the felony 
warrant was withdrawn; the charges against the veteran were 
dropped by the prosecuting attorney on February 17, 2005.  

4.  The veteran was not a fugitive felon, as that term is 
defined by 38 C.F.R. § 3.665, during the period from October 
7, 2003, to February 15, 2005.  


CONCLUSION OF LAW

The termination of the veteran's VA compensation from October 
7, 2003, to February 15, 2005, on the basis of him being 
incorrectly classified as a fugitive felon, was improper.   
38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.666(e) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Here, since 
the Board is granting the veteran's claim, there is no need 
to discuss whether there has been compliance with the VCAA.  
Even were the Board to assume for the sake of argument there 
has not been full VCAA compliance, this would be 
inconsequential and, at most, harmless error.  38 C.F.R. 
§ 20.1102; cf. Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993); see Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006); Sanders v. Nicholson, 487 F.3d 881 (2007).

On December 27, 2001, Congress enacted the Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (Act). Section 505(a)(1) of the Act added 38 
U.S.C.A. § 5313B, which provides (in pertinent part) that a 
veteran who is otherwise eligible for a benefit under chapter 
11 of title 38 may not be paid or otherwise provided such 
benefit for any period during which such veteran is a 
fugitive felon.  See 38 U.S.C.A. § 5313B.

The implementing regulation, 38 C.F.R. § 3.665(n), provides:

Fugitive Felons:

(1)  Compensation is not payable on behalf of a 
veteran for any period during which he or she is 
a fugitive felon. Compensation or dependency and 
indemnity compensation (DIC) is not payable on 
behalf of a dependent of a veteran for any period 
during which the veteran or the dependent is a 
fugitive felon.

(2)  For purposes of this section, the term 
fugitive felon means a person who is a fugitive 
by reason of: (i) Fleeing to avoid prosecution, 
or custody or confinement after conviction, for 
an offense, or an attempt to commit an offense, 
which is a felony under the laws of the place 
from which the person flees; or (ii) Violating a 
condition of probation or parole imposed for 
commission of a felony under the Federal or State 
law.

(3)  For purposes of paragraph (n) of this 
section, the term felony includes a high 
misdemeanor under the laws of a State which 
characterizes as high misdemeanors offenses that 
would be felony offenses under Federal law.

(4)  For purposes of paragraph (n) of this 
section, the term dependent means a spouse, 
surviving spouse, child, or dependent parent of a 
veteran.

38 C.F.R. § 3.665(n).

While the term fugitive is not specifically defined by the 
governing statute and regulation, Black's Law Dictionary (8th 
Ed. 2004) defines fugitive as a person who flees or escapes; 
a refugee; or as a criminal suspect or a witness in a 
criminal case who flees, evades, or escapes arrest, 
prosecution, imprisonment, service of process, or the giving 
of testimony, especially by fleeing the jurisdiction or by 
hiding.

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance (SSI) 
from the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A).

Review of the claims file reflects that the RO received 
notice of an outstanding felony warrant, based on charges of 
arson and stealing, for the veteran from the VA Office of the 
Inspector General (OIG) in February 2005. The warrant had 
been issued in Wright County, Missouri, on October 7, 2003.

The RO in February 2005 wrote to the veteran as to the 
proposal to terminate his disability compensation.  The 
proposed termination, effective from October 7, 2003, was 
based on a finding that the outstanding warrant was evidence 
of him being a fugitive felon.

In response, the veteran presented evidence that he had 
turned himself in to the appropriate authorities on February 
16, 2005, on which date the warrant for his arrest was 
withdrawn.  Other pertinent evidence includes written 
documentation that the Wright County prosecuting attorney 
dismissed the charges against the veteran, waiving costs of 
the proceeding, on February 17, 2005.  

Credible evidence is likewise offered by the veteran, that is 
otherwise undisputed, that the arrest warrant of October 2003 
was never executed by law enforcement authorities, and that 
he was never made aware of the existence of the warrant or 
that it had been outstanding until February 2005, immediately 
following which he presented himself to the local sheriff.  
During the period from October 7, 2003, to February 15, 2005, 
the veteran indicates that he made no attempt to flee or to 
avoid service of the warrant.  He continued to reside at the 
address where he had lived for some time, at which he 
received mail on a regular basis.  Regular business continued 
to undertaken in his local community of Hartville, Missouri, 
the county seat of Wright County, including visits to the 
local court house for payment of taxes and license renewal.  

As the veteran was not convicted of a felony in this matter 
and has not violated the conditions of a parole or probation, 
the only definition of fugitive felon that may apply to him 
and his situation is the one providing that a fugitive felon 
is a person "fleeing to avoid prosecution" for an offense or 
an attempt to commit an offense that is a felony under the 
laws under the place from which the person flees.  Both the 
controlling statute and the regulation specifically include 
the intentional act of "fleeing to avoid prosecution" as a 
condition of finding fugitive felon status. And as also 
explained, flight or hiding is necessary to meet the legal 
definition of fugitive. See Black's Law Dictionary, supra.

To engage in an intentional act of fleeing from prosecution, 
the veteran would first have to know that he was facing 
prosecution.  Here, when the warrant was issued in October 
2003, the veteran was aware that he had been interviewed 
during the course of a police investigation begun in August 
2003 as to arson of unoccupied dwelling and was at least 
indirectly aware that he may have been a suspect, based on a 
sheriff's request that he undergo a polygraph examination, to 
which he initially agreed, but subsequently declined based on 
the advice of his attorney.  There is no indication, however, 
that he was made aware of the existence of a felony warrant 
until February 2005.  During the period from October 7, 2003, 
he continued to live openly under his own name, conducting 
his private business as he had previously, without any 
demonstrated intent to avoid service of the felony arrest 
warrant.  

The Board's finding that an individual must have at least 
some knowledge of prosecution before he can be found to be 
fleeing from such is consistent with the interpretation by 
several federal courts of the essentially identical Social 
Security Administration (SSA) fugitive felon provision.  In 
December 2005, the Second Circuit Court of Appeals found that 
under that statute, in order for a person to be fleeing 
prosecution:

...(T)here must be some evidence that the person 
knows his apprehension is sought.  The statute's 
use of the words "to avoid prosecution" confirms 
that for 'flight' to result in a suspension of 
benefits, it must be undertaken with a specific 
intent, i.e. to avoid prosecution.

              Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 
(2nd. Cir. 2005).

In light of the above decision, the SSA issued a Notice of 
Social Security Acquiescence Ruling in April 2006. See 71 
Fed. Reg. 17,551-17,552 (April 6, 2006). The ruling noted the 
holding of the court and that the agency could not conclude 
that an individual was fleeing to avoid prosecution, custody, 
or confinement from the mere fact that there was an 
outstanding felony arrest warrant or similar order.

Here, though, as noted, there is no indication the veteran 
knew that his apprehension was sought.  See also Garnes v. 
Barnhardt, 352 F. Supp. 2d 1059, 1066, (N.D. Cal. 2004); Hull 
v. Barnhart, 336 F. Supp. 2d 1113 (D.Or. 2004) (also finding 
that an intent to avoid prosecution was required for a 
fugitive felon finding under the SSA statute).  In both 
decisions, the district court found the SSA's interpretation 
that the mere presence of a warrant was sufficient to 
establish fugitive felon status was in contradiction to the 
underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in this 
case.  The record does not show the veteran received any 
notice that that a felony warrant had been issued by a state 
court judge or that he was actually going to be prosecuted.  
Without such notice, there can be no finding that he engaged 
in the intentional act of "fleeing from prosecution."

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct, to precipitate the felony 
warrant, only to determine whether he may be considered a 
"fugitive felon" under the controlling statute and 
regulation.  And it is not shown that, from October 7, 2003, 
to February 15, 2005, the veteran was aware of the October 
2003 warrant.  Moreover, as soon as he was made aware of it, 
he contacted the Wright County Sherriff's office and resolved 
the matter.  His prompt response does not reflect the 
intentional act of "flight from prosecution" necessary to 
establish fugitive felon status.  Consequently, he may not be 
considered to have been a fugitive felon under the 
controlling statute and regulation during the time at issue, 
and, therefore, the termination of his VA compensation  
during that period was improper.  

The appeal is granted.


ORDER

The termination of VA compensation during the period from 
October 7, 2003, to February 15, 2005, based on a 
mischaracterization of the veteran as a fugitive felon during 
that time frame, was not proper.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


